61655: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 61655


Short Caption:HOLDAWAY-FOSTER VS. BRUNELLClassification:Civil Appeal - Family Law - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - D081088Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:09/24/2012 / Worrell, CarolynSP Status:Completed


Oral Argument:11/04/2013 at 11:30 AMOral Argument Location:Carson City


Submission Date:11/04/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantPamela A. Holdaway-FosterMike H. Nguyen
							(Greenberg & Nguyen, Attorneys)
						


AppellantPamela Jane BrunellMike H. Nguyen
							(Greenberg & Nguyen, Attorneys)
						


RespondentRobert Gene BrunellJoseph W. Houston, II



14-20948: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/10/2012Filing FeeFiling fee due for Appeal.


09/10/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.12-28464




09/10/2012Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.12-28466




09/10/2012TranscriptFiled Notice from Court Reporter. Shelly Ajoub stating that the requested transcripts were delivered.  Dates of transcripts: 6/21/12.12-28468




09/17/2012Filing FeeFiling Fee Paid. $250.00 from George D. Greenberg.  Check no. 5681.


09/24/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement mailed to counsel for appellant - due:  20 days.12-30104




09/24/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Carolyn Worrell.12-30150




10/10/2012Docketing StatementFiled Docketing Statement Civil Appeals.12-32049




10/15/2012Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.12-32660




10/18/2012Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 15 days transcript request; 90 days opening brief.12-33141




10/22/2012Transcript RequestFiled Certificate of No Transcript Request.12-33421




01/16/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Opening Brief and Appendix due: January 24, 2013.13-01815




01/28/2013AppendixFiled Appendix to Opening Brief CD-ROM included.13-02946




01/28/2013BriefFiled Appellant's Opening Brief.13-02948




02/21/2013BriefFiled Respondent's Answering Brief.13-05518




03/25/2013BriefFiled Appellant's Reply Brief.13-08751




03/25/2013Case Status UpdateBriefing Completed/To Screening.


10/08/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Monday, November 4, 2013, @ 11:30 a.m. in Carson City for 30 minutes.13-30127




10/11/2013Order/ProceduralFiled Order. This case is currently scheduled for oral argument on November 4, 2013, at 11:30 a.m. Counsel should be prepared to address specific issues.13-30413




10/22/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-31765




11/04/2013Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


06/26/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Douglas, J. Majority: Douglas/Gibbons/Pickering/Hardesty/Parraguirre/Cherry/Saitta. 130 Nev. Adv. Opn. No. 51. EN BANC14-20948




07/21/2014RemittiturIssued Remittitur.14-23638




07/21/2014Case Status UpdateRemittitur Issued/Case Closed.


08/05/2014RemittiturFiled Remittitur. Received by District Court Clerk on July 25, 2014.14-23638